[Cite as Coshocton Cty. Dept. of Job & Family Servs., Child Support Enforcement Agency v. Miller, 2011-Ohio-
6356.]

                                      COURT OF APPEALS
                                  COSHOCTON COUNTY, OHIO
                                  FIFTH APPELLATE DISTRICT




CCDJFS, CHILD SUPPORT                                     JUDGES:
ENFORCEMENT AGENCY, ET AL.                                Hon. William B. Hoffman, P.J.
                                                          Hon. Sheila G. Farmer, J.
        Plaintiffs- Appellees                             Hon. Julie A. Edwards, J.

-vs-
                                                          Case No. 11-CA-8
JAMES MILLER

        Defendant-Appellant                               OPINION




CHARACTER OF PROCEEDING:                                  Appeal from the Court of Common
                                                          Pleas, Juvenile Division, Case No.
                                                          21020099


JUDGMENT:                                                 Affirmed




DATE OF JUDGMENT:                                         December 8, 2011




APPEARANCES:

For Plaintiffs-Appellees                                  For Defendant-Appellant

JOHN HATALLA                                              ROBERT E. WEIR
725 Pine Street                                           305 Main Street
P.O. Box 68                                               Coshocton, OH 43812
Coshocton, OH 43812
Coshocton County, Case No. 11-CA-8                                                        2

Farmer, J.

      {¶ 1} On August 23, 2010, appellees, the CCDJF, Child Support Enforcement

Agency and Children Services, filed a complaint against appellant, James Miller, for

child support for his minor child. A hearing before a magistrate was held on March 31,

2011. By decision filed April 15, 2011, the magistrate recommended a child support

obligation of $680.49 per month when private health insurance is provided and $764.27

per month if private health insurance is not provided. Appellant filed objections. By

judgment entry filed May 10, 2011, the trial court overruled the objections. By judgment

entry filed May 31, 2011, the trial court approved and adopted the magistrate's decision.

      {¶ 2} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

      {¶ 3} "THE TRIAL COURT ERRED IN ITS CHILD SUPPORT ORDER BY

FAILING      TO    DEVIATE     FROM      THE     CHILD     SUPPORT        COMPUTATION

WORKSHEET."

                                             I

      {¶ 4} Appellant claims the trial court erred in its child support order for failing to

deviate from the child support computation worksheet and take into consideration the

fact that the child was receiving adoption assistance under Ohio Adm.Code 5101:2-44-

03. We disagree.

      {¶ 5} Pursuant to R.C. 3119.01(C)(7)(f), adoption assistance is not to be

included as "gross income" in determining child support. Appellant argues adoption

assistance should cause a deviation in a child support obligation. In support, appellant
Coshocton County, Case No. 11-CA-8                                                       3

cites this court's decision in Young v. Young (1995), 105 Ohio App. 3d 701, wherein this

court stated social security benefits received by the minor child as a result of the

obligor's disability may be credited toward the obligor's support obligation. However,

the trial court found the Supreme Court of Ohio's decision in Paton v. Paton, 91 Ohio St.
3d 94, 2001-Ohio-291, to be controlling. For the following reasons, we agree.

         {¶ 6} Pursuant to Ohio Adm.Code 5101:2-44-03, the state adoption subsidy

program applies when there is a special needs adoptive child. The amount is based

upon the needs of the adoptive child and the circumstances of the adoptive family:

         {¶ 7} "(A) A public children services agency (PCSA) is responsible for the

administration and determination of eligibility for the state adoption subsidy. The PCSA

shall:

         {¶ 8} "***

         {¶ 9} "(2) Consult with the adoptive parent prior to the approval or denial of a

JFS 01613 regarding:

         {¶ 10} "(a) Special needs of the adoptive child, identified or anticipated.

         {¶ 11} "(b) Amount of the state adoption maintenance payments based upon the

needs of the adoptive child, the circumstances of the adoptive family, and in accordance

with the PCSA's adoption policy.

         {¶ 12} "(c) Beginning and ending dates of the state adoption maintenance

payments.

         {¶ 13} "(3) Determine if the adoptive parent meets the income eligibility criteria

for the state adoption maintenance subsidy in accordance with rule 5101:2-44-06 of the

Administrative Code."
Coshocton County, Case No. 11-CA-8                                                      4


       {¶ 14} The adoption subsidy is for the benefit of the child, not the parent, as the

subsidy is based upon the child's special needs. In Young, the social security benefit

was derived from the obligor's disability, not the child's. In Paton, the social security

benefits were based upon the child's disability:

       {¶ 15} "Supplemental security income benefits received by a disabled child do

not constitute a financial resource of the child pursuant to R.C. 3113.215(B)(3)(f) for

purposes of justifying a trial court's deviation from the basic child support schedule."

Paton, at syllabus.

       {¶ 16} The reasoning behind this holding is illustrated by Justice Resnick's

conclusion:

       {¶ 17} "***SSI benefits received by a disabled child 'are intended to supplement

other income, not substitute for it.' Oatley v. Oatley, 57 Ohio App. 2d at 228, 11 O.O.3d

at 262, 387 N.E.2d at 246.***

       {¶ 18} "The court of appeals correctly observed that reducing a parent's child

support obligation by an amount representing the child's SSI benefits 'would frustrate

the purpose of the federal law by pushing the child's standard of living back below the

federal minimum.' Such an approach would result in a 'stair-step' effect that would

increase the child's reliance on federal assistance while decreasing the parents'

financial responsibility, because as the child's SSI benefits increase, the parents'

support obligation simultaneously decreases. In order to avoid this unintended and

absurd result, '[t]he amount of supplemental security income received is modified as the

amount of the recipient's other income changes, not vice versa.'        Oatley, 57 Ohio

App.2d at 228, 11 O.O.3d at 262, 387 N.E.2d at 246.
Coshocton County, Case No. 11-CA-8                                                        5


       {¶ 19} "Parents, to the extent that they are able, have an obligation to support

their minor children. In situations where a child is eligible to receive SSI, these benefits

are intended to supplement the parents' support obligation, not to reduce it.

Consequently, we find that supplemental security income benefits received by a

disabled child do not constitute a financial resource of the child pursuant to R.C.

3113.215(B)(3)(f) for purposes of justifying a trial court's deviation from the basic child

support schedule." Paton, at 97-98. (Footnote omitted.)

       {¶ 20} Upon review, we find the trial court did not err in not deviating from the

child support computation worksheet.

       {¶ 21} The sole assignment of error is denied.

       {¶ 22} The judgment of the Court of Common Pleas of Coshocton County, Ohio

is hereby affirmed.

By Farmer, J.

Hoffman, P.J. and

Edwards, J. concur.



                                              _s/ Sheila G. Farmer_______________



                                              _s/ William B. Hoffman_____________



                                              _s/ Julie A. Edwards______________

                                                            JUDGES

SGF/sg 1117
                IN THE COURT OF APPEALS FOR COSHOCTON COUNTY, OHIO

                              FIFTH APPELLATE DISTRICT




CCDJFS, CHILD SUPPORT                    :
ENFORCEMENT AGENCY, ET AL.               :
                                         :
       Plaintiffs-Appellees              :
                                         :
-vs-                                     :        JUDGMENT ENTRY
                                         :
JAMES MILLER                             :
                                         :
       Defendant-Appellant               :        CASE NO. 11-CA-8




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Coshocton County, Ohio is affirmed. Costs

to appellant.




                                         _s/ Sheila G. Farmer_______________



                                         _s/ William B. Hoffman_____________



                                         _s/ Julie A. Edwards______________

                                                     JUDGES